


110 HRES 405 EH: Expressing the strong support of the House

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 405
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Expressing the strong support of the House
		  of Representatives for implementation of the July 8, 2006, United
		  Nations-brokered agreement between President of the Republic of Cyprus Tassos
		  Papadopoulos and Turkish Cypriot leader Mehmet Ali Talat relating to the
		  reunification of Cyprus.
	
	
		Whereas, in recognition that any future efforts for a
			 solution of the Cyprus problem need to be carefully prepared, President of the
			 Republic of Cyprus Tassos Papadopoulos and former United Nations
			 Secretary-General Kofi Annan met on February 28, 2006, in Paris, and reiterated
			 that, the resumption of the negotiating process within the framework of
			 the Secretary General’s Good Offices must be timely and based on careful
			 preparation;
		Whereas on July 8, 2006, President Papadopoulos and
			 Turkish Cypriot leader Mehmet Ali Talat, agreed, under the auspices of United
			 Nations Under Secretary-General Ibrahim Gambari, to a set of principles to
			 begin a process of bi-communal discussions;
		Whereas the set of principles agreed to are—
			(1)commitment to the
			 unification of Cyprus based on a bi-zonal, bi-communal federation and political
			 equality, as set out in the relevant United Nations Security Council
			 resolutions;
			(2)recognition of the
			 fact that the status quo is unacceptable and that its prolongation would have
			 negative consequences for the Turkish and Greek Cypriots;
			(3)commitment to the
			 proposition that a comprehensive settlement is both desirable and possible, and
			 should not be further delayed;
			(4)agreement to begin
			 a process immediately, involving bi-communal discussion of issues that affect
			 the day-to-day life of the people and concurrently those that concern
			 substantive issues, both of which will contribute to a comprehensive
			 settlement; and
			(5)commitment to
			 ensure that the right atmosphere prevails for this process to be
			 successful; in that connection, confidence-building measures are essential,
			 both in terms of improving the atmosphere and improving the life of all Turkish
			 and Greek Cypriots; and also in that connection, an end must be put to the
			 so-called blame game;
			Whereas, according to the agreement, technical committees
			 and working groups would be set up to examine and discuss issues that affect
			 day-to-day life of the people of Cyprus and concurrently those that concern
			 substantive issues, thus contributing to a comprehensive settlement of the
			 Cyprus problem;
		Whereas on March 27, 2007, the United Nations Security
			 Council in a statement on Cyprus indicated that, the members of the
			 Security Council urge both communities to work with the United Nations to
			 implement the 8 July 2006 agreement, in particular through the immediate
			 creation of bi-communal working groups and technical committees in order to
			 prepare the ground for full-fledged negotiations leading to a comprehensive and
			 durable settlement;
		Whereas the United States has long supported fostering the
			 reunification of Cyprus within a bi-zonal, bi-communal federation, and within a
			 process that is led by the United Nations, thereby consistent with the intended
			 aim of the July 8, 2006, agreement, and as set out in the relevant United
			 Nations Security Council resolutions;
		Whereas several meetings have been held between the Greek
			 and Turkish Cypriot members of the coordination committee, consulting on the
			 implementation of the July 8, 2006, agreement, but no technical committees or
			 working groups have been set up;
		Whereas on June 15, 2007, the United Nations Security
			 Council adopted Resolution 1758 which expresses full support for the
			 July 8, 2006 process, notes with concern the lack of progress, and calls upon
			 all parties to immediately engage constructively with the United Nations
			 efforts, as described in Under Secretary General Gambari’s letter of 15
			 November 2006, to demonstrate measurable progress in order to allow fully
			 fledged negotiations to begin; and
		Whereas on September 5, 2007, President Papadopoulos and
			 Mr. Talat agreed on the need for the earliest start of the [Gambari]
			 process and to continue their contact through the UN and to meet
			 again when appropriate: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its support for the immediate
			 implementation of the July 8, 2006, agreement as the way forward to prepare for
			 new comprehensive negotiations leading to the reunification of Cyprus within a
			 bi-zonal, bi-communal federation as set out in the relevant United Nations
			 Security Council resolutions; and
			(2)calls upon the United States Government to
			 fully support the immediate implementation of the July 8, 2006, agreement in
			 its entirety and without deviation from that process.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
